1901 East Edwardsville Road Wood River, IL 62095 March 1, 2012 Division of Corporate Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 Mail Stop 3561 Attention: Jeffrey Sears Re: SEC Comment Letter dated February 3rd, 2012 Mr. Sears, YTB management is requesting an extension on our response to your letter dated February 3, 2012.We are requesting this change, due to a change in management that is taking place due to the resignation of Jeremy Hemann, the company’s CFO.We are requesting that an extension be granted to March 19, 2012. We appreciate your consideration of our request. Cordially, /s/ Bob Van Patten Bob Van Patten Chief Executive Officer
